Case 3:19-cv-02340-JLS-RBB Document 10-6 Filed 01/24/20 PageID.278 Page 1 of 4




                          EXHIBIT E
Case 3:19-cv-02340-JLS-RBB Document 10-6 Filed 01/24/20 PageID.279 Page 2 of 4




                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF CALIFORNIA

 LINDSAY PENHALL, On Behalf               )
 of Herself and a Class of All Others     )
 Similarly Situated,                      )
                                          )
                    Plaintiff.            )
                                          )
 V.                                       )   Case No. 3:19-CV-2340-JLS-RBB
                                          )
                                          )
 YOUNG LIVING ESSENTIAL                   )
 OILS, LC,                                )
                                          )
                    Defendant.            )


        DECLARATION OF LEE BOWEN IN SUPPORT OF
  DEFENDANT'S MOTION TO DISMISS PURSUANT TO RULE 12(b)(3)
        OR TRANSFER PURSUANT TO 28 U.S.C. § 1404(a)

        1.   My name is Lee Bowen and I am the Chief Financial Officer for Young

Living Essential Oils, LC ("Young Living"). I have served in this role since June 4,

2018.

        2.   I have personal knowledge of the facts stated herein.

        3.   Young Living is headquartered in Utah.

        4.   Young Living employs thousands of employees in Utah.

        5.   Jared Turner is Young Living's President and Chief Operating Officer,

and he may have knowledge regarding Young Living's operations, financial

information, compliance, enforcement of its policies and procedures, compensation

                                         1
Case 3:19-cv-02340-JLS-RBB Document 10-6 Filed 01/24/20 PageID.280 Page 3 of 4



plan, and related matters. Mr. Turner resides in Utah.

      6.     Julie Hunter is Young Living's Vice President of Corporate

Compliance and Member Conduct, and she may have knowledge regarding Young

Living's operations and enforcement of its policies and procedures. Ms. Hunter

resides in Utah.

      7.     Lynn Biesinger is Young Living's Senior Director of Commission

Services, and she may have knowledge regarding Young Living's compensation

plan. Ms. Biesinger resides in Utah.

      8.     Micah Raventos is Young Living' s Director of Business Intelligence,

and he may have knowledge regarding Young Living's operations and business

metrics. Mr. Raventos resides in Utah.

      9.     Young Living's documents and electronically-stored information are

located in Utah at 1538 W. Sandalwood Dr., Lehi, UT 84043 and 3125 Executive

Parkway, Lehi, UT 84043.




                                         2
Case 3:19-cv-02340-JLS-RBB Document 10-6 Filed 01/24/20 PageID.281 Page 4 of 4



      I declare under penalty of perjury that the foregoing is true and correct.



      Executed on January 24, 2020 in Salt Lake City, Utah.




      Lee Bowen




                                          3
